office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b01 qphuynh preno-142246-09 uilc date date to lois lerner director exempt_organizations from m grace fleeman senior technical reviewer branch international third party communication none date of communication not applicable subject notice of withdrawal of private_letter_ruling request in accordance with section of revproc_2009_1 2009_1_irb_1 we are providing you with notification of a private_foundation withdrawal of a private_letter_ruling request on date the private foundation’s representative withdrew the above-referenced request for a private_letter_ruling after this office advised such private_foundation and its representative of its tentative conclusion following is a brief discussion of the issue facts applicable law and the reason for this office’s tentative conclusion a copy of the private foundation’s request is attached this memorandum is not binding on examination or appeals and is not a final case determination this document may not be used or cited as precedent legend private_foundation ---------------------------------------------- act ------------------------------------------------------------------------ ------- year date - ------- ----------------------- preno-142246-09 issue whether the u s -u k income_tax treaty the treaty exempts private_foundation from the federal excise_tax imposed on u s source dividend income under sec_4948 of the code conclusion based solely on the facts submitted and the representations made we tentatively conclude that the treaty does not exempt_private_foundation from the federal excise_tax imposed on u s source dividend income under sec_4948 further the sec_1443 withholding_tax applies to income of a foreign organization subject_to tax imposed by sec_4948 facts private_foundation was established as a charitable_trust in the united kingdom in year to foster and promote certain types of research and is governed by the act private_foundation is recognized as a charity for u k tax purposes by the u k tax authorities on date private_foundation received a written_determination letter from the internal_revenue_service that it is an organization described in sec_501 of the internal_revenue_code code as a sec_501 organization private_foundation is generally exempt from federal_income_tax under sec_501 of the code further the written_determination letter stated that private_foundation is a private_foundation within the meaning of sec_509 of the code as a foreign private_foundation private_foundation is subject_to sec_4948 of the code which generally imposes a four percent annual excise_tax on a foreign private foundation’s gross_investment_income derived from sources within the united_states gross_investment_income for purposes of sec_4948 includes the portion of private foundation’s operating income from u s source dividends therefore absent an applicable treaty exemption private_foundation is subject_to the four percent excise_tax on its u s source dividend income pursuant to sec_4948 of the code the united_states has an income_tax treaty in force with the united kingdom law and analysis article a ii of the treaty provides that federal excise_taxes imposed with respect to private_foundations are included as existing taxes to which the treaty applies the treasury_department technical explanation to article of the treaty clarifies that the federal excise_taxes imposed with respect to private_foundations are those taxes imposed under sec_4940 through sec_4948 imposes a four percent annual excise_tax on a foreign private foundation’s gross_investment_income derived preno-142246-09 from sources within the united_states gross_investment_income includes among other items of income u s source dividends for purposes of sec_4948 sec_1443 imposes a withholding_tax on items of income paid to a foreign organization that are subject_to the excise_tax under sec_4948 the withholding_tax is equal to the four percent tax imposed under sec_4948 article b of the treaty provides in relevant part that dividends may also be taxed in the contracting state of which the company paying the dividends is a resident and according to the laws of that state but if the beneficial_owner of the dividends is a resident of the other contracting state the tax so charged shall not exceed percent of the gross amount of the dividends in all other cases generally when a tax is listed as a covered tax under article the contracting state that normally may impose such tax will agree to limit its right to impose the tax unless such right has been retained within the treaty even though the excise_tax under sec_4948 is a covered tax within the meaning of article of the treaty the united_states has retained its right to impose the tax pursuant to article b of the treaty under article b of the treaty the united_states has retained its right to impose a tax not to exceed fifteen percent of the gross amount of u s source dividends article b of the treaty is not limited to income taxes but may also include excise_taxes so long as the aggregate amount of the tax does not exceed fifteen percent thus nothing in the treaty exempts private_foundation from the four percent excise_tax imposed under sec_4948 further sec_1443 applies a four percent withholding_tax to items of income of a foreign organization subject_to excise_taxes imposed under sec_4948 case developments hazards and other consideration this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -------------------at --------------------- if you have any further questions
